Citation Nr: 0322957	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  96-47 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right ear hearing loss. 

2.  Entitlement to a disability rating in excess of 10 
percent for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which in pertinent part, denied the 
veteran's claim for an increase in the disability for right 
ear hearing loss and for otitis media.  The veteran has 
perfected a timely administrative appeal of these 
determinations.

This case was previously before the Board, and; in January 
2000, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is manifested by X 
hearing in that ear.

2.  The veteran has chronically suppurative otitis media.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87 and Part 4, Diagnostic Code 6100 (1996); 38 C.F.R. 
§§ 4.85, 4.86, and Part 4, Diagnostic Code 6100 (2002).

2.  The criteria for a disability rating in excess 10 percent 
for otitis media have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 4.3, Part 4, Diagnostic Code 6200 
(1996 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appealed rating decision, 
and a June 1996 Statement of the Case, and Supplemental 
Statements of the Case dated in September 1998, and in April 
2003.  These documents collectively provided the veteran 
notice of information and evidence necessary to substantiate 
his claims in accordance with the governing VA laws and 
regulations.  By way of these same documents, the veteran was 
also informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Additionally, by the January 2000 Remand, the 
veteran was further informed that the Board was undertaking 
additional development and, in effect, notified the veteran 
of the information and evidence that VA would obtain, and the 
evidence that he was expected to provide in support of his 
claims.  Moreover, in a December 2002 VA letter, the veteran 
was specifically notified of the requirements under the VCAA, 
and that VA would assist him obtaining records identified by 
him.  By that same letter, the veteran was also notified of 
what evidence VA had already obtained, what information and 
evidence he was expected to provide, and that he was still 
responsible for providing such evidence in support of his 
claims.  The veteran, in response to December 2002 VA letter, 
identified additional evidence to substantiate his claim and 
such evidence has been obtained by the RO.  The record 
discloses that VA has met its duty to assist the veteran.  
Most notably, copies of the veteran's service medical 
records, VA outpatient treatment records and reports of 
comprehensive VA and private examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Therefore, 
under the circumstances VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background.

The veteran's service medical records reveal that in 1943 the 
veteran perforated his right eardrum as a result of flying.  
At service discharge in September 1945 he was noted to have a 
moderate mixed type of deafness in the right ear.

Post service the veteran was examined by VA in October 1947 
and found to have a central perforation of the myringotomy 
tube with no discharge.  He was able to hear conversation in 
the right ear within 15/20 feet.

Service connection for perforation of the right eardrum was 
established by an RO rating action dated in November 1947.  
This disorder was rated noncompensably disabling.  

On a VA examination in December 1948 the veteran reported 
treatment by a private physician on two occasions following 
service discharge for "running ear."  It was noted as 
clinical history that the veteran had chronic otitis media in 
the right ear beginning in 1943 and had experienced recurrent 
attacks before and after discharge.  On physical examination 
the right eardrum was noted to have a central perforation 
with purulent discharge.  The examiner noted that right ear 
hearing was good for conversation at 15 feet.  The veteran's 
left ear was noted to be normal.  Chronic otitis media right 
ear with perforation and discharge was the pertinent 
diagnosis.

The disability evaluation for the veteran's service-connected 
right ear disorder was increased from noncompensable to 10 
percent disabling under Diagnostic Code 6200 of VA Schedule 
for Rating Disabilities (Rating Schedule) effective from 
December 1948 by an RO rating decision dated in December 
1948.

When examined by VA in May 1955, the veteran complained of 
right ear discharge and defective hearing.  On examination 
purulent chronic otitis media was noted.  The veteran was 
also noted to have mixed deafness in the right ear.

By an RO rating decision dated in July 1955 the disability 
evaluation for the veteran's service-connected right ear 
disorder characterized by the RO as chronic purulent otitis 
media with mixed deafness was increased from 10 percent to a 
combined 20 percent, effective from May 1955 to reflect both 
the veteran's otitis media condition and his related right 
ear hearing loss.

Private clinical records submitted with the veteran's current 
claim include a May 1994 treatment record which records that 
the veteran has chronic right ear discharge with absent right 
ear hearing loss and substantial hearing loss at all 
frequencies in the left ear.  Alfred J. Tabatsky, M.D, 
subsequently examined the veteran in May 1994.  Dr. Tabatsky 
noted that the veteran's right ear continued with copious 
debris completely filling the canal, coating the external 
auditory canal.  He also noted thick creamy purulent 
secretions filling the middle one-third of the canal.  After 
removing the debris right ear cholesteatoma, cerumen 
impaction, otomastoiditis and right ear perforation were the 
diagnostic impressions.

An audiological evaluation by a private audiologist in May 
1994 was interpreted to reveal severe to profound mixed 
hearing loss in the right ear from 250 to 8,000 hertz with 
severe loss for speech recognition threshold with fair word 
recognition at high level.  The left ear was found to have 
mild to moderate sensory hearing loss from 250 to 4,000 hertz 
and severe hearing loss from 6,000 to 8,000 hertz.

When evaluated by VA in June 1994 the veteran was noted to 
have severe hearing loss in the right ear from 250 to 2,000 
hertz decreasing to profound loss from 3,000 to 8,000 hertz 
with poor-to-fair word recognition at a loud presentation 
level.  Hearing loss in the left ear was assessed as mild to 
moderately severe from 250 to 6,000 hertz with a severe loss 
at 8,000 hertz.

A VA computer tomography scan in July 1994 to rule out 
temporal bone auditory pathology was interpreted to reveal an 
old right mastoiditis and otitis media with evidence of 
previous surgery on the right tympanic cavity.  It was also 
noted that an underlying cholesteatoma could not be excluded.

VA issued the veteran hearing aids in January 1995.  

On a VA audiological examination in January 1996 the veteran 
had pure tone thresholds in the right ear at frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 hertz of 95, 90, 95, 110, 
and 110, respectively for a four-frequency average of 
101 decibels.  Speech recognition discrimination in the right 
ear was 84 percent correct.  Severe to profound mixed hearing 
loss in the right ear was diagnosed.  The examiner also noted 
that the veteran had a mild to severe, predominantly 
sensorineural hearing loss in the left ear.  On "audio-ear" 
disease examination the veteran was noted to have a 
cholesteatoma.

On an audiological evaluation by a private audiologist in 
February 1996 the veteran was noted to have severe-profound 
mixed hearing loss at 250--8,000 hertz, with a 20--65 db 
conductive component in all frequencies.  There was a severe 
loss for speech reception with poor word recognition at high 
levels.

In a letter dated in February 1996 the veteran's private 
physician, Timothy Huston, M.D., reported that he had 
examined the veteran and found that he suffers from a chronic 
discharge from the right ear due to a cholesteatoma.  He 
added that the veteran also had reduced hearing in the left 
side, greater than what it was on an evaluation a year and a 
half ago.  He also noted that the veteran needs a hearing aid 
continuously on the right side to be able to distinguish 
speaking voices.

A VA outpatient treatment record dated in March 1996 records 
that the veteran was seen with reported problems with 
television viewing.  He was provided an "audiolink" by a VA 
audiologist, who demonstrated its use.

At a personal hearing in connection with a collateral claim 
for service connection for a left ear hearing loss the 
veteran testified that he injured his right ear in service 
while on flying status and that since that time his right ear 
hearing has gotten progressively worse to the point where he 
now requires a hearing aid.  The veteran also testified that 
he goes to the VA every two months to have medical management 
of his right ear discharge.  

On VA audiological examination in December 1996 the veteran 
had pure tone thresholds in the right ear at frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 hertz of 90, 90, 90, 110, 
and 110 decibels, respectively, for a four-frequency average 
of 100 decibels.  Speech recognition in the right ear was 68 
percent correct.  It was noted that the veteran reported a 
history of chronic middle ear disease and hearing loss since 
1943 when he perforated his right eardrum while flying.  The 
veteran also reported that he has not had drainage from the 
right ear for the past 2 1/2 to 3 years.  Bilateral mixed 
hearing loss that is severe to profound in the right ear was 
the diagnosis.  Moderate to severe left ear hearing loss was 
also diagnosed.

On "audio-ear" disease examination in December 1996 it was 
noted that the veteran's hearing loss after service was 
adequate until recent years when he developed poor hearing in 
the right side as well as tinnitus.  On physical examination 
the veteran's right ear showed an absent tympanic membrane, 
no visible ossicles and a clearly total tympanic membrane 
perforation.  There was copious wax, which was suctioned and 
removed. 

On a VA audiological examination in March 1998 the veteran 
complained of decreased hearing in the right ear with eardrum 
perforation and chronic drainage.  The veteran said that his 
ear drains every few years whenever he gets a head cold.  The 
veteran also stated that he felt his hearing improve slightly 
after his last ear infection and that he was told he has a 
cholesteatoma in the right ear but denied any history of 
middle ear surgery.  The veteran also complained of decreased 
hearing in the left ear.  On diagnostic testing a tympanogram 
in the right ear was flat.  On audiological examination the 
veteran had pure tone thresholds in the right ear at 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz of 
65, 70, 85, 95, and 105 decibels for a four-frequency average 
of 89 decibels.  Speech recognition discrimination in the 
right ear was 86 percent.  Pure tone thresholds in the left 
ear at corresponding frequencies were 70, 55, 55, 75, and 80 
decibels for a four-frequency average of 66 decibels.  Speech 
recognition discrimination in the left ear was 50 percent 
correct.

On ear disease examination in March 1998 the veteran was 
noted to have a history of chronic middle ear disease and 
hearing loss since 1943.  It was also noted that he wears 
binaural hearing aids.  It was further noted that he gets 
right ear intermittent drainage especially after respiratory 
infections.  On physical examination it was noted the veteran 
had a near total tympanic membrane perforation on the right.  
The external canal in the middle ears was filled with 
purulent material, which was suctioned.  The mastoid on the 
right side was nontender.  The examiner noted that the 
veteran does have a history of right ear cholesteatoma but 
that he is a poor candidate secondary to an abnormal aortic 
aneurysm.  It was also noted that the veteran's audiometric 
evaluation showed a severe to profound mixed hearing loss on 
the right and a moderate to profound possibly mixed hearing 
loss on the left.

VA outpatient treatment records compiled between April 2000 
and March 2003 show ongoing medical management of the 
veteran's problem with right ear cholesteatoma and cerumen 
impaction.

On VA examination in January 2003 it was noted that the 
veteran had a diagnosis of cholesteatoma but this had never 
been operated on.  It was also noted the veteran's hearing 
over the years had deteriorated.  On physical examination the 
auricles and external ear canal in both ears were noted to 
have wax.  The tympanic membrane on the right side revealed 
evidence of a perforation and there was evidence of chronic 
otitis media on the right.  On audiological evaluation, the 
veteran had pure tone thresholds in the right ear at 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz of 
95, 90, 95, 110, and 110 decibels for a four-frequency 
average of 101 decibels.  Speech recognition discrimination 
in the right ear was 92 percent correct.  Pure tone 
thresholds in the left ear at corresponding frequencies were 
95, 95, 85, 85, and 105 decibels for a four-frequency average 
of 92 decibels.  Speech recognition discrimination in the 
left ear was 52 percent correct.  Bilateral moderate severe 
to profound sensorineural hearing loss with mild, 
intermittent tinnitus in the right ear was diagnosed.  The 
veteran was also diagnosed as having chronic otitis media on 
the right, which is still active intermittently.

Analysis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease and injury incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

During the pendency of this appeal, VA amended the portion of 
the Rating Schedule governing evaluation of diseases of the 
ear, including hearing loss.  This amendment was effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a governing law or regulations changes after a 
claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, absent 
congressional or secretarial intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board, thus, must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See VAOPGCPREC 3-2000 (April 10, 2000).

At the time that the veteran filed his claim for an increased 
rating for right ear hearing loss, evaluations of hearing 
loss range from 0 to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule established 11 
auditory acuity levels designated from level I for essential 
normal acuity through level XI for profound deafness.  
38 C.F.R. § 4.87, Diagnostic Code 6100 through 6110 (1998).  
In situations where service connection had been granted only 
for defective hearing involving one ear, and the veteran did 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear was considered to be normal.  
38 C.F.R. § 3.383 (1999).  Thus, a maximum 10 percent 
evaluation was assignable for single ear hearing loss, only 
where the hearing in the service-connected ear was at level X 
or XI.  38 C.F.R. § 4.87, Diagnostic Code 6100 to 6110 
(1998).

The above-noted schedular criteria for rating hearing loss 
(i.e., those that establish the 11 auditory acuity levels) 
have not changed, and are currently found at 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  However, the June 1999 
amendment added the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment.

Under 38 C.F.R. § 4.86 it is provided that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), which ever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86 (2002).

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a) 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately, Id.

The severity of hearing loss is determined by comparison of 
the audiometric tests results with specific criteria set 
forth at 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations 
of bilateral defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz (cycles per second).  The 
schedule allows for such audiometric tests results to be 
translated into a numeric designation ranging from level I, 
for essential normal acuity, to level XI for profound 
deafness, in order to evaluate the degree of disability for 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 
38 C.F.R. § 4.85 (2001).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2002).  38 C.F.R. § 4.85(f) 
(2002).

Compensation is only payable for the combination of service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as if both disabilities were 
service connected when there is total deafness in one ear as 
a result of service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383 (2002).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lindemann v. Principi, 3 Vet. App. 345, 
349 (1992).

As earlier noted, effective June 10, 1999, the regulations 
applicable to hearing loss were revised.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he would be entitled to application of the version 
most favorable to him.  However, the effective date of June 
10, 1999, for the revised criteria prevents the application 
of those criteria prior to that date.  Thus, prior to June 
10, 1999, only the old criteria will apply, but from June 10, 
1999, to the present the veteran is entitled to the 
application of the criteria most favorable to him.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); see also Karnas, 
supra. at 311.  Prior to June 10, 1999, the severity of 
hearing loss was determined by a comparison of audiometric 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 through 6110 (1998).  Effective June 10, 
1999, the severity of hearing loss continues to be determined 
by comparison of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85, Diagnostic Code 6100.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  The RO has evaluated 
the veteran's service-connected right hearing loss under the 
rating criteria in effect prior to and subsequent to June 10, 
1999.

As previously noted, when impaired hearing is service 
connected for only one ear, and the veteran is not totally 
deaf in both ears, the nonservice-connected ear will be 
assigned a I designation for hearing impairment.  38 C.F.R. 
§ 4.85(f) (2002).  Prior to the enactment of 38 C.F.R. 
§ 4.85(f), hearing loss in a nonservice-connected ear was 
considered normal hearing for purposes of computing the 
service-connected disability rating, unless the claimant was 
totally deaf in both ears.  In other words, in the absence of 
total bilateral deafness, hearing loss in a nonservice-
connected ear was assigned level I hearing.  VAOPGCPREC 32-97 
(August 29, 1997).  Thus, the new regulations resulted in no 
substantive change with regards to the evaluation of a 
hearing loss in the nonservice-connected ear.

Audiological evaluations conducted in March 1998 showed that 
the veteran had pure tone thresholds in the right ear of 90, 
95, 110, and 110 decibels at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively, for an average of 101 decibels.  Speech 
discrimination level was 92 percent correct.  These findings 
correspond to level IV hearing in the right ear, which when 
combined with level I hearing in the nonservice-connected ear 
is noncompensable under the rating schedule.

Audiological evaluation as late as January 2003 results in a 
similar evaluation.  On that evaluation right ear pure tone 
thresholds were 70, 85, 95, and 105 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, for an average of 89 
decibels.  Speech discrimination was 86 percent correct.  
These findings also correspond to level IV hearing in the 
right ear and support an assignment of a noncompensable 
evaluation under 38 C.F.R. § 4.86, table 7.  At this juncture 
the Board observes that the 10 percent disability evaluation 
currently assigned is a protected rating under 38 C.F.R. 
§ 3.951(b) (2002), since it has been in effect for more than 
20 years.

Significantly, on his January 2003 audiological evaluation, 
the veteran also exhibited an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86(a) as his pure tone thresholds in 
the right ear on that evaluation were 55 decibels or more in 
the four specified frequencies.  Consequently, his pure tone 
threshold average of 101 decibels corresponds to level X on 
the table VI(a).  However, level X hearing in the service-
connected right ear and level I hearing in the nonservice-
connected left ear provide no basis for an evaluation in 
excess of the currently assigned 10 percent under table VII.  
Notwithstanding the veteran's exceptional pattern of hearing 
as demonstrated.

It is obvious to the Board the veteran is essentially deaf in 
his right ear and that his overall hearing disability is 
compounded by the significant hearing loss in his left ear.  
Thus, it is understandable that a 10 percent rating may seem 
inadequate to him.  However, the rating to be assigned for 
hearing loss is not a matter of judgment.  As noted above, 
the scores of the hearing test are compared with the 
appropriate chart and the results are read.  Nevertheless, he 
is reminded that if his right ear hearing loss increases, he 
may become eligible to be compensated for the hearing loss in 
both ears. 

B.  Otitis Media.

The veteran's otitis media is rated 10 percent disabling by 
the RO under Diagnostic Code 6200 of the Rating Schedule.  As 
noted above, regulatory changes have been recently made to 
the criteria for evaluating ear disabilities including otitis 
media.  See 38 C.F.R. § 4.86 (2000), see also 64 Fed. Reg. 
25202-25210 (1999).  Under the new criteria, effective June 
10, 1999, a 10 percent disability evaluation (the maximum 
evaluation allowed), is awarded for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination), during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (2002).  Evaluations 
of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are to be assigned separately.  Under the old 
criteria, chronic suppurative otitis media was to be assigned 
a 10 percent rating during the continuance of the suppurative 
process.  38 C.F.R. § 4.7(a) (1998).  The 10 percent rating 
was to be combined with ratings for loss of hearing.  Id.

The Board finds that the new criteria are more favorable to 
the veteran.  The new criteria allow not only for a separate 
rating for hearing loss, but a separate rating based on 
labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss.  38 C.F.R. § 4.87 (2002).  In this way, the new 
criteria are more favorable, and will be used to rate the 
veteran.

In the instant case, the maximum schedular rating for otitis 
media is in effect.  As the rating schedule does not provide 
a rating in excess of 10 percent for otitis media, the Board 
finds that entitlement to a schedular evaluation in excess of 
10 percent for otitis media is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.87, Diagnostic Code 6200 (2002).  The 
Board has considered whether an evaluation in excess of 
10 percent may be warranted under any other potentially 
applicable diagnostic codes.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this regard, the Board notes that 
other diagnostic codes, which relate to the ears that provide 
for a rating in excess of 10 percent, are Diagnostic Codes 
6204, 6205 and 6207.  These code sections require the 
presence of dizziness (6204), Meniere's syndrome (6205) or 
loss of auricle (6207).  While the evidence of record shows 
that the veteran has complained of dizziness, there is no 
evidence of record indicating that he has been diagnosed with 
vestibular disequilibrium or labyrinthitis.  An evaluation 
under Diagnostic Code 6204 is therefore not warranted.  
Further, there is no evidence to show that the veteran has 
been service connected for Meniere's syndrome or loss of 
auricle.  Therefore, a higher evaluation under these 
diagnostic codes is not warranted.  (A rating for tinnitus 
has been separate assigned by the RO and has not been 
appealed).  Consequently, the preponderance of the evidence 
is against the claim for an increased schedular rating.

The only higher evaluation available to the veteran for 
otitis media based on the evidence of the record would be to 
find that this case presented an exceptional or unusual 
disability picture that may be referred for extraschedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2002).  Clearly, 
due to the nature of the veteran's service-connected otitis 
media, interference with the appellant's employment is to be 
expected.  The rating criteria accounts for such a thing.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
fact, which presents an exceptional case.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
as such as to warrant its application.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right ear hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for otitis media is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

